Citation Nr: 1717927	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in June 2015, at which time the Board denied both claims on appeal.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court approved a Joint Motion for Remand that vacated the Board's June 2015 decision and remanded the claims for further consideration.

In November 2016, the Board remanded the claims on appeal for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to January 11, 2017, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depressed mood, panic attacks, hypervigilance, mild memory loss, and sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Since January 11, 2017, the Veteran's PTSD has been productive of disability most closely approximately occupational and social impairment, with deficiencies in most areas.

3.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2017, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).

2.  Since January 11, 2017, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  In this regard, as noted in the August 2016 Joint Motion for Remand, no VA treatment records had been associated with the Veteran's file at the time of the Board's June 2015 denial.  Subsequently, the Veteran's post-service VA treatment records where associated with the record in January 2017.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also provided VA examinations in July 2012, September 2013, and January 2017 to assess the nature and severity of his PTSD.  The Board notes that the Veteran's representative submitted a statement in March 2014 claiming that the September 2013 VA examiner did not properly assess the Veteran's level of impairment and that, as the current diagnostic tool used by VA in assessing such impairment is the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) and it does not use Global Assessment of Functioning (GAF) scores, the GAF score from this examination should be disregarded.  In addition, the Veteran submitted a statement in April 2014 also claiming that such examination was inadequate.  He stated that the examination lasted only 15 or 20 minutes, the examiner did not consider his reported symptomatology from the years following his discharge from service, and the examiner's mathematic questions did not accurately assess his level of cognitive impairment.

While the Board has considered the Veteran's and his representative's arguments, the Board finds that that the VA psychiatric examinations of record are adequate for adjudication purposes.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Further, the duration of an examination does not determine its adequacy, instead a medical examination is considered adequate "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6. 405, 407 (1994)).  Indeed, a VA examiner must also address a Veteran's lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Furthermore, the September 2013 examiner noted the Veteran's reports of current symptomatology and discussed their functional impact.  To the extent that the VA examiner did not consider the Veteran's symptoms which he experienced many years prior to applying for service connection for a psychiatric disorder, such symptomatology is not used to determine the appropriate disability rating for such condition during the time period on appeal.  In addition, the examiner's assessment of the Veteran's cognitive abilities was not limited to the mathematic test performed during the examination.  In regard to the Veteran's representative's disagreement with the use of the examiner's GAF score, the Board notes that, while 38 C.F.R. 
§ 4.130 has been revised to refer to the DSM-5 and the DSM-5 does not contain information regarding GAF scores, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board still considers this information relevant to this appeal.

Thus, the Board finds the VA examinations, including the September 2013 examination, are sufficient evidence for deciding the Veteran's increased rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue of entitlement to a higher initial rating for PTSD has been met.

In addition, with regard to his TDIU claim, the Veteran has been afforded numerous VA examinations that address the nature and severity of his service-connected disabilities, to include their resulting functional impairment.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion in regard to determining whether the Veteran is entitled to a TDIU has been met.

The Board also finds there has been substantial compliance with the Board's November 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2016, the matter was remanded in order to provide the Veteran an opportunity to submit or identify outstanding private treatment records, obtain VA treatment records, and afford the Veteran a VA examination to determine the current severity of his PTSD.  Subsequently, in January 2017, the Veteran was given an opportunity to submit or identify outstanding private treatment records, his post-service VA treatment records were associated with the record, and he was afforded a VA examination to assess the severity of his PTSD.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2016 remand directives, and no further action in this regard is necessary. 

II.  Higher Rating Claim

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  He asserts that the disability is more severely disabling than currently evaluation and impacts his ability to obtain and retain employment.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  Recently, while acknowledging that VA must engage in a holistic analysis in which assessing the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected psychiatric disability, the Court indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, --- Vet. App. --- (2017 WL 1131190) (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

A GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

As noted above, the newer DSM-5 has been released, 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, and the DSM-5 does not contain information regarding GAF scores.  However, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

In a June 2012 statement in support of this claim, the Veteran stated that he had experienced a lot of anger issues and alcohol abuse since returning from Vietnam.  He stated that he does not sleep well at night, he has a short temper, and he does not like crowds; he prefers to be alone.

On July 2012 VA examination, the Veteran reported that after service he began drinking heavily, which interfered with his social functioning; he drank in part to try not to think about the ward.  He stated that his marriage suffered, as did his relationships with his two now-grown children.  He reported that since he stopped drinking in 1991, he had very limited social contact; he talked with his wife and children and nobody else.  He rarely left the house and had no interest in social activities.  He had worked in construction as a contractor and tended to work by himself; in later years, he worked for companies, and his most recent work was as in maintenance for a hotel.  He held his last position for three years before quitting in October 2011, and he now considered himself retired.  The Veteran reported that his drinking interfered with his work but he never missed work because of it.  His symptoms were noted to include anxiety, panic attacks that occur weekly or less often (only two in his life, most recently six months earlier, untriggered), chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and feelings of guilt or worthlessness.

On mental status examination, the Veteran was casually dressed and his grooming was within normal limits.  His speech was normal in rate, rhythm, and tone.  His affect was euthymic and he did not appear to be overly nervous or anxious; his mood was poor.  He appeared to have poor insight into his emotions and affect and had difficulty describing present or past emotions, emotional reactions, or triggers for emotion.  He denied a number of common symptoms; the examiner opined that it is possible the Veteran's difficulty describing emotions may have led to some under-reporting of distress or symptoms, yet his self-report was deemed valid, overall.  The Veteran was fully oriented to person, place, time, and situation.  His thought processes were clear and intact.  Thought content was negative for suicidal or homicidal ideation.  The diagnosis was PTSD; a GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran exhibits particularly social/interpersonal impairments related to his PTSD symptoms; his testing was very consistent with an additional diagnosis of either major depression or dysthymia but he did not endorse sufficient symptoms for either diagnosis.  

On September 2013 VA examination, the Veteran reported that he lived with his wife of 34 years, with whom he had a pretty good relationship.  He reported having good relationships with his two adult children.  He maintained contact with all three of his siblings and had no close friends outside of his family.  He spent his leisure time working on his classic car.  He reported that his most recent job, as a maintenance engineer, lasted three years until October 2011, when he was having too much conflict with his immediate supervisor, his back pain troubled him, and he could not do the job anymore; he had not worked since that time because of his degenerative spinal injury and his overall attitude and problem with authority.  He described his work performance as good; he always tried to do a good job.  He reported that he was self-employed for many years because he had a hard time working for other people.  His symptoms were noted to include chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.

On mental status examination, the Veteran was rather poorly groomed and in casual dress. He appeared to be alert and well oriented; his affect was stable and relaxed.  He had logical and coherent thought and speech processes.  He described his typical mood as "not totally depressed but not on the mountaintop", just cruising along.  He denied prolonged periods of depressed mood, feelings of hopelessness, or suicidal ideation.  His self-esteem was "the same as always".  He reported that he did not worry about as many things as he used to, and he did not report any significant anxiety or recurrent panic attacks.  He did not report problems with anger or temper outbursts.  He reported sleeping in the basement due to waking up moving and fighting sometimes, to protect his wife; he reported problems falling asleep and staying asleep, and he got about 5 to 6 hours of sleep on average.  His memory and concentration were not very good, as he reported a tendency to misplace items and forget what he was in the midst of doing.  The diagnosis was chronic PTSD, and a GAF score of 58 was assigned.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

In an April 2014 statement, the Veteran reported feeling disconnected and stated that he would "just go along" with people as he found it easier than participating.  He stated that he found marijuana to be helpful with his situation.  He reported having survivor's guilt or "baggage".

As noted above, the Board denied the Veteran's claims in June 2015.  This decision was vacated in August 2016 by a Court approved Joint Motion for Remand.  In this regard, the parties found that the Board had failed to address statements made by the Veteran and his representative during the course of the appeal and noted that the Board had found that the Veteran's VA treatment records did not show relevant symptomatology when, in fact, such records had not been associated with the file.  On January 11, 2017, the Veteran was afforded another VA psychiatric examination and his post-service VA treatment records were associated with the file. 

The January 11, 2017, VA examiner reported that the Veteran appeared alert and oriented with appropriate grooming and dress.  The examiner noted that the Veteran made good eye contact and was not in apparent pain or distress.  The Veteran reported having suicidal ideation but denied having made an attempt.  He also said that his mother was the only thing that has kept him from making an attempt and that, since she had died, he is unsure what kept him from making an attempt.  In addition, the Veteran expressed some paranoid type of thinking, which the examiner reported was likely reflective of a paranoid personality rather than a psychotic disorder such as schizophrenia.  The examiner noted that the Veteran's symptoms consisted of recurrent, involuntary, and intrusive distressing memories and avoidance of distressing memories, thoughts, or feelings associated with his in-service stressor.  The Veteran also described feelings of detachment or estrangement from others, depressed mood, and chronic sleep impairment.

The examiner concluded that the Veteran had no significant impairment as to reliability, productivity, concentration, ability to follow directions, interacting with supervisors or co-workers, short-term memory, judgment, abstract thinking, or self-care.  He did find that the Veteran had a mild impairment as to his mood.  The examiner noted that the Veteran is grieving the death of his parents, which he found accounted for a good portion of the Veteran's reported distress.  

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements from his wife, his cousin/best friend, and his cousin's wife, describing his difficulties due to PTSD

The Board finds that the criteria for an initial rating in excess of 50 percent for PTSD are not met prior to January 11, 2017.  The Board finds that during that period, the Veteran's psychiatric symptomatology resulted in no more than occupational and social impairment with reduced reliability and productivity without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board observes that the Veteran denied having suicidal ideation, to include when formally examined by VA in July 2012 and in September 2013.  In sum, the preponderance of the medical evidence prior to January 11, 2017, shows that the symptoms of the Veteran's PTSD have not produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He has not displayed symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene, nor does he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  

The Board notes that the Veteran has limited socialization, except with his family, with whom his relationships are characterized as "pretty good," and "good."  When the Veteran worked, he reported his work performance was "good" although he had some conflict with his last supervisor.  Presently, he does not socialize significantly outside of his family, preferring to remain alone.

The Veteran problems falling asleep and staying asleep, although he noted he slept up to 6 hours a night regularly.  He has described his typical mood as "not totally depressed but not on the mountaintop" which impacts both his socialization and his enjoyment of life.  His memory is slightly impaired; the evidence demonstrates some impairment in both short-term and long-term memory.  These symptoms do not a rating higher than 50 percent.

Although the Veteran reported inability to establish and maintain effective relationships on July 2012 VA examination, the examiner nonetheless assigned a GAF score of 55, reflecting moderate symptoms.  Similarly, although the Veteran reported difficulty in adapting to stressful circumstances (including work or a worklike setting) on September 2013 VA examination, the examiner assigned a GAF score of 58, again reflecting moderate symptoms.  Furthermore, the September 2013 examiner opined that the Veteran's PTSD symptoms are not of such severity as to preclude him from working but would affect his efficiency and productivity; the examiner opined that the Veteran appears capable of working in a low-stress capacity with limited interpersonal interaction.  While he is no longer employed and described problems getting along with his last supervisor, he indicated that his work performance was "good."  He worked successfully for many years, suggesting that he adapted well to his work environment, limited only by his avoidance of crowds.  Similarly, as discussed above, he has good relationships with the members of his family.  As such, the Board finds that the Veteran is capable of maintaining effective work and family relationships.

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown at any time during the appeal period.  He maintains important, successful relationships with his family.  In sum, the Board finds the Veteran's overall level of impairment in most areas - work, family relations, judgment, mood, etc. - does not more nearly approximate occupational and social impairment with deficiencies.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

The Board notes that the Veteran's GAF scores throughout the appeal period have generally ranged from 55 to 58, consistent with moderate symptoms on which the 50 percent rating is based.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the rating.  The GAF scores do not suggest severe symptomatology, or serious impairment in work, social, or family relations, and do not suggest that a higher, 70 percent rating would be appropriate.  The Board has considered the higher, 70 percent rating criteria, but finds that such a rating is not warranted.  Central to this determination, is that the Veteran has not demonstrated significant deficiencies in work or family relations. 

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned; thus the lay statements do not support the assignment of a higher schedular rating prior to January 11, 2017.

At the January 11, 2017, VA examination, however, the Veteran reported having suicidal thoughts.  Resolving all doubt in the Veteran's favor, the Board will make the staged rating effective the date he first expressed thoughts of suicide to VA.  See Bankhead v. Shulkin, --- Vet. App. --- (2017 WL 1131190) (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  As such, a 70 percent rating is warranted effective January 11, 2017.  Because the evidence, however, does not show that his PTSD is manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a total schedular rating is not warranted.

II.  Entitlement to a TDIU

In regard to his TDIU claim, the Veteran contends that he can no longer work due to his service-connected disabilities.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's PTSD is rated as 50 percent disabling as of June 29, 2012, and 70 percent disabling since that time.  Service connection is also in effect for low back disability, right lower extremity and left lower extremity impairment, tinnitus, malaria and bilateral hearing loss.  His combined rating satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Thus, the remaining inquiry is whether such service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  Here, following a careful review of the lay and medical evidence, and resolving all reasonable doubt in his favor, the Board finds that the evidence supports his claim that the Veteran cannot both secure and follow a substantially gainful occupation due to the impact of his physical and psychiatric disabilities.  As such, entitlement to a TDIU is warranted.


ORDER

Prior to January 11, 2017, a rating in excess of 50 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, effective January 11, 2017, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


